—_

oc Oo BW NN DW oO F&F WS ND

Case 2:18-cv-01442-JLR Document 41 Filed 10/09/19 Page 1of5

Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
THE HUMAN RIGHTS DEFENSE
CENTER and MICHELLE DILLON, No. 2:18-cy-01442-JLR
Plaintiffs, JOINT STATUS REPORT AND
PROPOSED] ORDER
v.
Noted on Motion Calendar
U.S. DEPARTMENT OF HEALTH AND October 9, 2019
HUMAN SERVICES, ADMINISTRATION
FOR CHILDREN AND FAMILIES, and
OFFICE OF REFUGEE RESETTLEMENT,
Defendants.

 

 

 

 

Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and
MICHELLE DILLON (collectively, “Plaintiffs”) and Defendants U.S, DEPARTMENT OF
HEALTH AND HUMAN SERVICES, ADMINISTRATION FOR CHILDREN AND
FAMILIES and OFFICE OF REFUGEE RESETTLEMENT (collectively, “Defendants’”)
hereby provide the Court with a Joint Status Report pursuant to the Court’s September 12,
2019 Order (Dki. No. 38).

Since the last Joint Status Report, filed on September 10, 2019, the Defendants have

produced what they represent to be all spreadsheet summaries of responsive Serious

 

 

JOINT STATUS REPORT Aréte PIR THIRD AVENUE
AND [PROPOSED] ORDER. LAW GROUP
No. 2:18-cv-01442-JLR — Page 1

incident Reports Defendants have also indicated that they anticipate making an interim ~— |

 
 

oo oan Oo OA & ON =

BO po po NM NM Bw |= | | =| = = =e =a SS
ao aa Bb WO He =| G2 © aA nN Go a F&F WO HP =

 

 

Case 2:18-cv-01442-JLR Document 41 Filed 10/09/19 Page 2 of 5

production of claim and complaint records responsive to Plaintiffs’ Freedom of Information
Act requests before the end of October and that they anticipate all such responsive records
will be produced within 90 days.

Plaintiffs currently are evaluating the spreadsheet summaries of Serious Incident
Reports. Plaintiffs are also awaiting both the interim and final production of claim and
complaint records.

*In light of Defendants’ representation that all Serious Incident Report spreadsheet
summaries have been produced and that responsive claim and complaint documents will be
produced within 90 days, and in light of the Plaintiffs’ ongoing evaluation of the documents
produced to date and anticipated evaluation of the documents to be produced, the parties
propose that a joint status report be filed approximately 90 days from today, on or before
January 9, 2020,

Dated: October 9, 2019 Respectfully submitted,

ARETE LAW GROUP PLLC

By: /s/ Jeremy FE. Roller

Jeremy E. Roller, WSBA No. 32021
1218 Third Avenue, Suite 2100
Seattle, WA 98101

Telephone (206) 428-3250

Fax (206) 428-3251

jroller@aretelaw.com

HUMAN RIGHTS DEFENSE CENTER

By: /s/Masimba M, Mutamba

Masimba M. Mutamba, pro hac vice

William A. Trine Law Fellow & Staff Attorney
P.O. Box 1151

Lake Worth, FL 33460

Telephone (561) 360-2523

Fax (866) 735-7136
mmutamba@humanrightsdefensecenter.org

Attorneys for Plaintiffs The Human Rights

 

 

Defense Center and Michelle Dillon

JOINT STATUS REPORT Aré@te | SURE 2 o0 AYENYF
AND [PROPOSED] ORDER Law anour | &
No, 2:18-cv-01442-JLR — Page 2.

 
 

2 Oo ON Om Rh we kh Se

BN iN N No ho Bh BN — — — — — wk on —_ — —_
oOo oa - oo NS oO © oO ~ mo on - oO ho =

 

 

Case 2:18-cv-01442-JLR Document 41 Filed 10/09/19 Page 3 of 5

BRIAN T. MORAN
United States Attorney

By: /s/ Michelle R. Lambert

Michelle R. Lambert, NYS # 4666657
Assistant United States Attorney
United States Attorney’s Office

700 Stewart Street, Suite 5220
Seattle, WA 98101

Telephone (206) 553-7970

Fax (206) 553-4073
michelle.lambert@usdoj.gov

 

Attorneys for Defendants

 

 

JOINT STATUS REPORT
AND [PROPOSED] ORDER
No, 2:18-cv-01442-JLR — Page 3

 

 
 

oo oOo aH oO oO SF SS NM HK

| en 9 ee i i
a om & Ww NH |= ODO © oo “an oO Oo ae wo No =

 

 

Case 2:18-cv-01442-JLR Document 41 Filed 10/09/19 Page 4of5

fPROPECSEM ORDER
It is hereby ORDERED that:

be

The parties shall submit a joint status report to the Court on or before January 9,

Va
Dated this 1S day of October, 2019 er

Honorabl¢ James I... Robart
United States District Court Judge

2020.

 

JOINT STATUS REPORT Arte: | 2a THigg avenve
AND [PROPOSED] ORDER Lav onour | SEATTLE WA 99701

No. 2:18-cv-01442-JLR — Page 4

 
 

eo Oo wo nN DMD oo FF WwW Nw =

me mM NM NS Nw NH NH =| B= = |S =F Fe hl SeUlUcUDLUcUUhUcS
ao ona fF WwW we = Oo 06 OB WN DOD oO F&F HO Hw =|

 

 

Case 2:18-cv-01442-JLR Document 41 Filed 10/09/19 Page 5 of 5

CERTIFICATE OF SERVICE
I hereby certify that on this date, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following:

MICHELLE R. LAMBERT, NYS #4666657
Assistant United States Attorney

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101

Phone: (206) 553-7970

Fax: (206) 553-4073

Email: michelle lambert@usdoj.gov

Attorneys for Defendants

DATED: October 9, 2019, at Seattle, Washington.

s/ Annabel Barnes
Annabel Barnes, Legal Assistant

 

JOINT STATUS REPORT Aréte | tie ito Vent
AND [PROPOSED] ORDER raw srour | prov TLE WS 78101

No. 2:18-cv-01442-JLR. — Page 5

 

 
